JUDGE RICHMAN specially concurring.
¶ 66 I concur in the result reached by the majority that there is insufficient evidence to support defendant's conviction for violating section 18-9-110(1), C.R.S. 2014.
¶ 67 However, in my view, sufficiency of the evidence may be raised for the first time on appeal, and I do not agree with the majority that application of the framework of People v. Lacallo, 2014 COA 78, 338 P.3d 442, or People v. Heywood, 2014 COA 99, 357 P.3d 201, is necessary to reach this result. For the reasons set forth in the dissent in Lacallo, ¶¶ 55-86, and the special concurrence in Heywood, ¶¶ 41-60, I disagree with the analysis in Lacallo and Heywood, and with its application in this case.